Citation Nr: 1431810	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  07-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Entitlement to a rating in excess of 10 percent for residuals of laceration of the left arm.

3.  Entitlement to a rating in excess of 10 percent for hypertension.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to July 1980 and from November 1990 to August 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2005 and February 2011 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2011 statement, the Veteran requested a hearing before the Board, and he was scheduled for such hearing in May 2014; however, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to the hearing, or a request to reschedule the hearing, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).

The Board notes that the RO reopened the Veteran's claim of service connection for headaches and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a low back disability has been raised by the record (in a November 2004 statement from the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues seeking service connection for headaches (on de novo review), increased ratings for residuals of laceration of the left arm, hypertension, and PTSD, and a TDIU, are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A September 2003 Board decision denied reopening the Veteran's claim for service connection for headaches, finding that no new and material evidence had been received to show that a preexisting headache disorder was aggravated during service.

2.  Evidence received since the September 2003 Board decision suggests that the Veteran's preexisting headache disorder was aggravated during service; relates to an unestablished fact necessary to substantiate the claim of service connection for headaches; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter (as any notice or duty to assist omission is harmless).

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, a January 1996 Board decision denied a claim of service connection for headaches essentially on the basis that such disorder clearly and unmistakably preexisted service but was not aggravated during service.  Thereafter, a September 2003 Board decision denied reopening a claim of service connection for headaches, finding that no new and material evidence had been received to show that a preexisting headache disorder was aggravated during service.  Both the January 1996 and September 2003 Board decisions are final.  See 38 U.S.C.A. § 7104.

Evidence received since the September 2003 Board decision includes a May 2005 VA hypertension examination report, which notes that the Veteran "has been suffering from chronic headaches since he was in the service."

As service connection for headaches was previously denied on the basis that there was no evidence that a preexisting headache disorder was aggravated during service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's preexisting headache disorder was aggravated during service.  By noting that the Veteran had been suffering from chronic headaches since he was in service, the May 2005 VA examination report suggests that the Veteran's headaches first became chronic in service.  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for headaches and raise a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for headaches may be reopened.  38 U.S.C.A. § 5108.

De novo review of this claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for headaches is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran receives Social Security Administration (SSA) disability benefits based on the primary diagnosis of anxiety related disorders and the secondary diagnosis of essential hypertension.  While SSA records for the Veteran have been obtained, the decision awarding such benefits is not in the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decisions and the medical evidence considered in making the decisions, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, any reports of ongoing VA treatment are constructively of record and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection Issue

As outlined above, a May 2005 VA hypertension examination report noted that the Veteran "has been suffering from chronic headaches since he was in the service."  In addition, in a December 2006 statement, the Veteran asserted that his current headaches are aggravated by his PTSD (which is now a service-connected disability).  There are no medical opinions currently of record which address a nexus between the Veteran's current headaches and his service-connected PTSD.

In light of the above, a new examination to secure necessary medical opinions (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Rating and TDIU Issues

The Board notes that the Veteran has not been afforded a VA examination to assess his service-connected residuals of laceration of the left arm since May 2005 (more than nine years ago), or his service-connected hypertension since July 2011 (almost three years ago), or his service-connected PTSD since January 2011 (more than three years ago).  Therefore, a contemporaneous examination to assess each of those disabilities is necessary.

The examiners who conduct the examinations to assess the Veteran's service-connected residuals of laceration of the left arm, hypertension, and PTSD should each address the extent to which the Veteran's service-connected disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.


Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decision awarding him such benefits and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since August 2010.

3.  After Instructions #1 and #2 are completed, the AOJ should arrange for a scars examination of the Veteran to determine the nature and severity of his service-connected residuals of laceration of the left arm.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria (including Diagnostic Code 7804 and all other codes pertaining to scars that were in effect at the time the Veteran filed his current claim in August 2001 and which were revised on August 30, 2002).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's residuals of laceration of the left arm under the relevant rating criteria for that disability.  In addition, the examiner should address the extent to which the Veteran's service-connected disabilities affect his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  After Instructions #1 and #2 are completed, the AOJ should arrange for a hypertension examination of the Veteran to determine the nature and severity of his service-connected hypertension.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria (including Diagnostic Code 7101).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's hypertension under the relevant rating criteria for that disability.  In addition, the examiner should address the extent to which the Veteran's service-connected disabilities affect his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  After Instructions #1 and #2 are completed, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and severity of his service-connected PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria (including Diagnostic Code 9411 and the General Rating Formula for Mental Disorders).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's PTSD under the relevant rating criteria for that disability.  In addition, the examiner should address the extent to which the Veteran's service-connected disabilities affect his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  After Instructions #1, #2, and #5 are completed, the AOJ should arrange for a neurological disorders examination of the Veteran to ascertain the nature and likely etiology of his headaches.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each headache disability entity found.  If no headache disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please opine (as to each headache disability entity diagnosed) when such entity was first manifested (i.e., prior to service, during service, or postservice)?  Please identify the factual data which support the response.

(c)  As to any (and each) diagnosed headache disability entity manifested in service that was not noted on induction, please indicate whether there is any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed service.  If yes, please identify such evidence.

(d)  If the response to (c) as to any disability is yes, please opine further whether or not there is any evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated by (did not increase in severity during) the Veteran's service.  Please identify any such evidence.

(e)  As to any headache disability entity that was initially manifested after service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, or that it was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected PTSD?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

7.  The AOJ should then review the record and readjudicate the issues on appeal.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


